Title: To James Madison from Robert Montgomery, 13 August 1806
From: Montgomery, Robert
To: Madison, James



Sir
Alicante 13 August 1806.

I had the honor of addressing you from Madrid advising that I had appointed Joseph Inocent Llano Vice Consul at Valencia in room of his Father in law Thomas Vaquis deceased about four months ago; this til the pleasure of Government is Known, but I trust it will be aproved of for the reasons given in my last
Our last post from the north as well as some extraordinary Courriers brings the strongest reports of a Peace being effectuated between Great Britain and France.  At first it got much Credit but at Present it is disbeleived by many.  Should I obtain any Certain information, before Capn. Page Sails I shall have the honor to add it herewith.
As this Port is the Cheapest in the Mediterranean for every kind of provisions for the Navy it might be convenient to Order our ships of War to take their Necessaries here.  I shall in that case be happy to supply them as well with money as any thing else they may want
The Brig Anice of Newburyport Capn Alexr. McCully that  that  off that place and is totally lost  I shall save all that is possible out of the Wreck and sell it for acct. of the Under writers  I have Sheltered the Seamen as is my duty and shall send them home as opportunities may offer.  With much respect I have the Honor to be Sir Your Obedient humble Servant

Robt. Montgomery

